Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on September 22, 2022 has been entered.

Response to Amendment
The amendment filed on September 22, 2022 has been entered.
In view of the amendment to the claims, the amendment of claims 1, 4 and 8-10 have been acknowledged. New claims 11-19 have been added.

Response to Arguments
Applicant’s arguments, see pages 8 and 9 of Remarks, filed September 22, 2022 have been fully considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Independent claims 1, 9 and 10 recites “generate/generating a display image based on a distance between a display device and a target user at a location and a size of a display screen in the display device, the display image being displayed on the display device” and “wherein the display image is an image of the location”. Thus, “an image of the location” corresponds to a target user. 
In view of the publication (US 2021/0287634 A1) of the present application, FIGS. 2-5; paragraph [0032] describes “The viewing distance corresponds to a distance between a user (here, a surgeon) and the display device 4”; and paragraph [0064] describes “The distance information acquisition unit 42 acquires information on a distance between the display device 4A and a measurement target (here, a surgeon) … The distance information acquisition unit 42 acquires information on a preset target, for example, the distance to the surgeon H1 illustrated in FIG. 4”. Thus, a target user is a surgeon and “an image of the location” is an image of the surgeon at a location. 
The invention of the present application describes a schematic configuration of an endoscope system (As shown in FIGS. 1 and 2). Paragraphs [0020]-[0021] describe “The imaging device 3 captures a subject image from the endoscope 2, and outputs the imaging result. As illustrated in FIG. 1, the imaging device 3 is provided with a transmission cable 8, which is a signal transmission unit, and a camera head 9. In the first embodiment, a medical imaging device is constituted by the transmission cable 8 and the camera head 9” and “The endoscope 2, which is rigid and has an elongated shape, is inserted into the living body …”. In additional, paragraphs [0023]-[0025] describe “To be specific, the transmission cable 8 is a cable which includes a plurality of electrical wirings (not illustrated) arranged inside an outer cover serving as the outermost layer. The plurality of electrical wirings is electrical wirings which are configured to transmit the imaging signal output from the camera head 9 to the control device 5”; “The display device 4 displays an image generated by the control device 5 under the control of the control device 5” and “The control device 5 processes the imaging signal input from the camera head 9 via the transmission cable 8, outputs the image signal to the display device 4”. Thus, the endoscope system generates and displays an image corresponds to an image captured at the location inside the living body. However, the limitations of “wherein the display image is an image of the location” recited in claims 1 and 9-10 require an image of the location corresponding to a target user. The issue is persons of ordinary skill in the art reading the specification is not able to understand what device/method applicant is intending to encompass. Therefore, the claims are rejected under U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Dependent claims 2-8 and 11-19 are rejected because they depend upon independent claims 1 and 9-10.

Claim 8 recites “the medical image processing device according to claim 1; and a display device configured to display the display image generated by the medical image processing device”. However, claim 1 also recites “generate a display image based on a distance between a display device and a target user at a location and a size of a display screen in the display device, the display image being displayed on the display device …”. The issue is persons of ordinary skill in the art is not able to distinguish two of “a display device” recited in claim 1 and claim 8.

Claim 15 recites “the medical image processing device according to claim 13; a display device configured to display the display image generated by the medical image processing device”. Dependent claim 13 depends from independent claim 1 and claim 1 also recites “generate a display image based on a distance between a display device and a target user at a location and a size of a display screen in the display device, the display image being displayed on the display device …”. The issue is persons of ordinary skill in the art is not able to distinguish two of “a display device” recited in claim 1 and claim 15.

Claims 11-19 recite “an auxiliary display screen” and “an auxiliary image”. However, the issue is persons of ordinary skill in the art reading the specification is not able to find those recitations. Thus. the specification is not clearly describe those limitations. Therefore, the claims are rejected under U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-6 and 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tuma et al (U.S. Patent Application Publication 2017/0143443 A1) in view of Leech et al (U.S. Patent Application Publication 2015/0264299 A1) in view of Abuelsaad et al (U.S. Patent No. 9, 569, 815 B1).

	Regarding claim 1, Tuma discloses a medical image processing device comprising 
an image processor (Paragraph [0035], FIG. 2 shows a schematic block diagram of the system 1. The control unit 7 comprises an image generator 9) configured to generate a display image (Paragraph [0035], the image generator 9 generates images), the display image being displayed on the display device (Paragraph [0035], the image generator 9 generates images which are to be displayed by the monitor 2), wherein 
the display image is an image of the location (FIG. 3; paragraph [0041], the position determinator 8 determines that both monitors 2 and 3 can be seen by the person 10, who is for example a surgeon; paragraph [0044], the image generator 9 generates an image for a display device in accordance with the relative position between this display device and an object, such as for example a patient or an operating table. This relative position can also be determined by the position determinator 8. Information about the type and location of the surgery, with reference to the patient or operating table, is also optionally provided to the image generator 9, such that the images are also generated in accordance with this information. If a display device is for example positioned such that the surgeon can see the display device, then information relating to the actual surgery is displayed).
However, Tuma does not specifically discloses generate a display image based on a distance between a display device and a target user at a location and a size of a display screen in the display device,
the distance between the target user and the display device is stored based on a current configuration of the display device and the target user or the distance is detected by a sensor, and 
an image quality of the display image is lowered as the distance becomes larger and the size of the display screen becomes smaller.
In additional, Leech discloses (Paragraph [0028], FIG. 2 illustrates general hardware elements that can be used to implement any of the various computing devices discussed herein.  The computing device 200 may include one or more processors 201, which may execute instructions of a computer program to perform any of the features described herein) generate a display image (Paragraph [0045], an image displayed on this display device …Several factors can affect a user's capacity to recognize detail or visually perceive an image displayed on a display device, including, but not limited to, the size of the display device, viewing distance, the transmission rate of the image(s), and resolution of the image(s) or content being displayed; paragraph [0046], FIGS. 7a-7d depict illustrated examples of how these various factors may affect a user's perception of image quality based on the images outputted for display within a display area (e.g., display device)) based on a distance between a display device and a target user at a location (FIG. 3 shows an example environment; paragraph [0033], the camera 304 may be integral to the display device 302.  For example, televisions, personal computers, laptop computers, tablet computers, smartphones, and others may contain cameras integrally formed within the display device; the camera 304 may be configured to capture a three-dimensional ("3D") image or 3D information of the users in the room 300. For example, the camera may be used to capture the depth of objects in the room to determine 3D structures or objects in space such as bodies or body parts; paragraph [0003], some aspects of this disclosure relate to determining a viewing distance between a user and a display area. Thus, the distance between the display and the user is determined based on the depth of objects) and a size of a display screen in the display device (Paragraph [0045], the native resolution of a display device represents the number of distinct pixels in each dimension that can be displayed on the display device),
an image quality of the display image is lowered (Paragraph [0046], FIGS. 7a-7d depict illustrated examples of how these various factors may affect a user's perception of image quality based on the images outputted for display within a display area (e.g., display device).  With regards to the size of a display area, keeping viewing distance and native resolution constant, as the size of the display area increases, the overall quality of the image being displayed to the user may decrease as the image is resized and appears increasingly pixilated, as the user can more clearly perceive the individual pixels of the image displayed within the display area) as the distance becomes larger (Paragraph [0049], in FIG. 7d, the user 701 is viewing the display device 702 from a farther viewing distance (a viewing distance greater than the example illustrated in FIG. 7c), thus lowering the probability that the content 712 displayed on the display device 702 appears pixilated or distorted to the user 701 (as illustrated by an image 716)) and the size of the display screen becomes smaller (Paragraph [0047], the size of the display device 702 is smaller than the size of the display device 705 illustrated in FIG. 7b; however, the native resolution for display devices 702 and 705 are the same.  When the content 710 is displayed on the display device 704, the visual appearance of the content 710 as displayed on the display device 705 is larger, more pixilated, and likely to be visually perceived by the user 701 as having a lower image quality due to the resizing that must occur).
	Tuma and Leech are analogous art because both pertain to utilize the method/system for image processing and displaying. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the image generation taught by Tuma incorporate the teachings of Leech, and applying the method of determining an image resource allocation for displaying content within a display area taught by Leech to determine a viewing distance between a user and a display area and the size of a display area; then generate and display an image within a display area based on the determined information. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Tuma according to the relied-upon teachings of Leech to obtain the invention as specified in claim.
However, the combination of Tuma in view of Leech does not specifically discloses the distance between the target user and the display device is stored based on a current configuration of the display device and the target user or the distance is detected by a sensor.
In the similar field of endeavor, Abuelsaad discloses (Abstract, systems and methods for optimizing resolution of an electronic display device are disclosed. A computer program product for optimizing display resolution of an electronic device includes a computer readable storage medium having program instructions embodied therewith. The program instructions are executable by a computing device to cause the computing device to: detect the presence of at least one user; determine an identity of the at least one user; obtain, from a user data storage module, personalized optimal resolution data of the at least one user; and adjust the resolution of the electronic device display based on the personalized optimal resolution data) the distance between the target user and the display device is stored based on a current configuration of the display device and the target user or the distance is detected by a sensor (Col 7, lines 8-33, FIG. 3 shows an exemplary resolution optimization system 72 comprising resolution optimization processor 50, an electronic display device 58 including a display 74, presence detector 70 … Presence detector 70 is depicted as a set-top box incorporating resolution optimization processor 50 and data storage module 71, with the set-top box being separate from but in communication with electronic display device 58 … Presence detector 70 includes at least one sensor 78, which may be comprised of one or more motion sensors, heat sensors, proximity sensors, light sensors or other devices for detecting a presence and location of one or more users (e.g., 80a, 80b). In embodiments, presence detector 70 is further configured to determine a distance d (e.g., d1, d2) of the one or more users from presence detector 70 and/or electronic display device 58).
Tuma and Abuelsaad are analogous art because both pertain to utilize the display system/method. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of image displaying taught by Tuma incorporate the teachings of Abuelsaad, and applying the display system taught by Abuelsaad to have a set-top box incorporating the display device and provide a non-image distance measuring sensor for determining the distance between a target user and the display screen. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Tuma according to the relied-upon teachings of Abuelsaad to obtain the invention as specified in claim.

	Regarding claim 3, the combination of Tuma in view of Leech in view of Abuelsaad discloses everything claimed as applied above (see claim 1).
	However, Tuma does not specifically discloses further comprising an input device configured to receives input of various types of information, wherein the distance is input via the input device.
	In the similar field of endeavor, Leech discloses further comprising 
an input device (FIG. 3 shows an example environment; the camera 304) configured to receives input of various types of information (Paragraph [0033], the camera 304 may be integral to the display device 302.  For example, televisions, personal computers, laptop computers, tablet computers, smartphones, and others may contain cameras integrally formed within the display device; the camera 304 may be configured to capture a three-dimensional ("3D") image or 3D information of the users in the room 300), 25wherein the distance is input via the input device (Paragraph [0033], the camera may be used to capture the depth of objects in the room to determine 3D structures or objects in space such as bodies or body parts; paragraph [0003], some aspects of this disclosure relate to determining a viewing distance between a user and a display area. Thus, the distance between the display and the user is determined based on the depth of objects).  
	Tuma and Leech are analogous art because both pertain to utilize the method/system for image processing and displaying. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the image generation taught by Tuma incorporate the teachings of Leech, and applying the input device taught by Leech to determine a viewing distance between a user and a display area; then generate and display an image within a display area based on the determined information. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Tuma according to the relied-upon teachings of Leech to obtain the invention as specified in claim.

	Regarding claim 5, the combination of Tuma in view of Leech in view of Abuelsaad discloses everything claimed as applied above (see claim 1).
	However, Tuma does not specifically discloses wherein the image processor is configured to generate the display image based on a distance to a target user located closest to the display device and the size of the display screen.
	In the similar field of endeavor, Leech discloses wherein the image processor is configured to generate the display image based on a distance to a target user located closest to the display device and the size of the display screen (Paragraph [0049], in FIG. 7c, the display device 702 is displaying a content 712 (in this example, an image of a building) to the user 701.  Specifically, FIG. 7c depicts the user 701 viewing the display device 702 at a close viewing distance).
Tuma and Abuelsaad are analogous art because both pertain to utilize the display system/method. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of image displaying taught by Tuma incorporate the teachings of Abuelsaad, and applying the display system taught by Abuelsaad to have a set-top box incorporating the display device and provide a non-image distance measuring sensor for determining the distance between a target user and the display screen. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Tuma according to the relied-upon teachings of Abuelsaad to obtain the invention as specified in claim.

	Regarding claim 6, the combination of Tuma in view of Leech in view of Abuelsaad discloses everything claimed as applied above (see claim 1), and Tuma discloses wherein the image processor is configured to generate, for each of a plurality of display devices, a display image to be displayed on each of the display devices (FIG. 2; paragraph [0035], the image generator 9 generates images which are to be displayed by the monitors 2 and 3; FIG. 4; paragraph [0045], the image generator 9 decides to display the same image, i.e. a duplicated image, on both the monitors 2 and 3).
	As discussed in claim 1, Leech discloses a display image to be displayed on each of the display devices (Paragraph [0045], an image displayed on this display device …Several factors can affect a user's capacity to recognize detail or visually perceive an image displayed on a display device, including, but not limited to, the size of the display device, viewing distance, the transmission rate of the image(s), and resolution of the image(s) or content being displayed; paragraph [0046], FIGS. 7a-7d depict illustrated examples of how these various factors may affect a user's perception of image quality based on the images outputted for display within a display area (e.g., display device)), based on each distance between each of the display devices and the 20target user (FIG. 3 shows an example environment; paragraph [0033], the camera 304 may be integral to the display device 302.  For example, televisions, personal computers, laptop computers, tablet computers, smartphones, and others may contain cameras integrally formed within the display device; the camera 304 may be configured to capture a three-dimensional ("3D") image or 3D information of the users in the room 300. For example, the camera may be used to capture the depth of objects in the room to determine 3D structures or objects in space such as bodies or body parts; paragraph [0003], some aspects of this disclosure relate to determining a viewing distance between a user and a display area. Thus, the distance between the display and the user is determined based on the depth of objects) and a size of a display screen of each of the display devices (Paragraph [0045], the native resolution of a display device represents the number of distinct pixels in each dimension that can be displayed on the display device).
	Leech discloses a method for “generate a display image based on a distance between a display device and a target user at a location and a size of a display screen in the display device”.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the image generation taught by Tuma incorporate the teachings of Leech, and applying the method of “determining a viewing distance between a user and a display area and the size of a display area; then generating and displaying an image within a display area based on the determined information” taught by Leech to provide the image processing on multiple display device 
In order to obtain the invention as specified in claim.

	Regarding claim 8, Tuma discloses a medical observation system comprising: 
5the medical image processing device according to claim 1 (the combination of Tuma in view of Leech in view of Abuelsaad discloses claim 1, see claim 1); and
 a display device (FIG. 2; monitor 2) configured to display the display image generated by the medical image processing device (Paragraph [0035], the image generator 9 generates images which are to be displayed by the monitor 2);
the display device including the sensor (Paragraph [0017], the system comprises a camera which is attached to a display device).

Regarding claim 9, Tuma discloses a method of operating a medical image processing device configured to generate a display image displayed on a display device (Paragraph [0035], FIG. 2 shows a schematic block diagram of the system 1. The control unit 7 comprises an image generator 9; the image generator 9 generates images which are to be displayed by the monitor 2), the method comprising: 
generating a display image (Paragraph [0035], the image generator 9 generates images), the display image being displayed on the display device (Paragraph [0035], the image generator 9 generates images which are to be displayed by the monitor 2), wherein 
the display image is an image of the location (FIG. 3; paragraph [0041], the position determinator 8 determines that both monitors 2 and 3 can be seen by the person 10, who is for example a surgeon; paragraph [0044], the image generator 9 generates an image for a display device in accordance with the relative position between this display device and an object, such as for example a patient or an operating table. This relative position can also be determined by the position determinator 8. Information about the type and location of the surgery, with reference to the patient or operating table, is also optionally provided to the image generator 9, such that the images are also generated in accordance with this information. If a display device is for example positioned such that the surgeon can see the display device, then information relating to the actual surgery is displayed).
However, Tuma does not specifically discloses generating a display image based on a distance between a display device and a target user at a location and a size of a display screen in the display device, 
the distance between the target user and the display device is stored based on a current configuration of the display device and the target user or the distance is detected, and 
an image quality of the display image is lowered as the distance becomes larger and the size of the display screen becomes smaller.
In additional, Leech discloses (Paragraph [0028], FIG. 2 illustrates general hardware elements that can be used to implement any of the various computing devices discussed herein.  The computing device 200 may include one or more processors 201, which may execute instructions of a computer program to perform any of the features described herein) generating a display image (Paragraph [0045], an image displayed on this display device …Several factors can affect a user's capacity to recognize detail or visually perceive an image displayed on a display device, including, but not limited to, the size of the display device, viewing distance, the transmission rate of the image(s), and resolution of the image(s) or content being displayed; paragraph [0046], FIGS. 7a-7d depict illustrated examples of how these various factors may affect a user's perception of image quality based on the images outputted for display within a display area (e.g., display device)) based on a distance between a display device and a target user at a location (FIG. 3 shows an example environment; paragraph [0033], the camera 304 may be integral to the display device 302.  For example, televisions, personal computers, laptop computers, tablet computers, smartphones, and others may contain cameras integrally formed within the display device; the camera 304 may be configured to capture a three-dimensional ("3D") image or 3D information of the users in the room 300. For example, the camera may be used to capture the depth of objects in the room to determine 3D structures or objects in space such as bodies or body parts; paragraph [0003], some aspects of this disclosure relate to determining a viewing distance between a user and a display area. Thus, the distance between the display and the user is determined based on the depth of objects) and a size of a display screen in the display device (Paragraph [0045], the native resolution of a display device represents the number of distinct pixels in each dimension that can be displayed on the display device), and 
an image quality of the display image is lowered (Paragraph [0046], FIGS. 7a-7d depict illustrated examples of how these various factors may affect a user's perception of image quality based on the images outputted for display within a display area (e.g., display device).  With regards to the size of a display area, keeping viewing distance and native resolution constant, as the size of the display area increases, the overall quality of the image being displayed to the user may decrease as the image is resized and appears increasingly pixilated, as the user can more clearly perceive the individual pixels of the image displayed within the display area) as the distance becomes larger (Paragraph [0049], in FIG. 7d, the user 701 is viewing the display device 702 from a farther viewing distance (a viewing distance greater than the example illustrated in FIG. 7c), thus lowering the probability that the content 712 displayed on the display device 702 appears pixilated or distorted to the user 701 (as illustrated by an image 716)) and the size of the display screen becomes smaller (Paragraph [0047], the size of the display device 702 is smaller than the size of the display device 705 illustrated in FIG. 7b; however, the native resolution for display devices 702 and 705 are the same.  When the content 710 is displayed on the display device 704, the visual appearance of the content 710 as displayed on the display device 705 is larger, more pixilated, and likely to be visually perceived by the user 701 as having a lower image quality due to the resizing that must occur).
	Tuma and Leech are analogous art because both pertain to utilize the method/system for image processing and displaying. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the image generation taught by Tuma incorporate the teachings of Leech, and applying the method of determining an image resource allocation for displaying content within a display area taught by Leech to determine a viewing distance between a user and a display area and the size of a display area; then generate and display an image within a display area based on the determined information. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Tuma according to the relied-upon teachings of Leech to obtain the invention as specified in claim.
However, the combination of Tuma in view of Leech does not specifically discloses the distance between the target user and the display device is stored based on a current configuration of the display device and the target user or the distance is detected.
In the similar field of endeavor, Abuelsaad discloses (Abstract, systems and methods for optimizing resolution of an electronic display device are disclosed. A computer program product for optimizing display resolution of an electronic device includes a computer readable storage medium having program instructions embodied therewith. The program instructions are executable by a computing device to cause the computing device to: detect the presence of at least one user; determine an identity of the at least one user; obtain, from a user data storage module, personalized optimal resolution data of the at least one user; and adjust the resolution of the electronic device display based on the personalized optimal resolution data) the distance between the target user and the display device is stored based on a current configuration of the display device and the target user or the distance is detected (Col 7, lines 8-33, FIG. 3 shows an exemplary resolution optimization system 72 comprising resolution optimization processor 50, an electronic display device 58 including a display 74, presence detector 70 … Presence detector 70 is depicted as a set-top box incorporating resolution optimization processor 50 and data storage module 71, with the set-top box being separate from but in communication with electronic display device 58 … Presence detector 70 includes at least one sensor 78, which may be comprised of one or more motion sensors, heat sensors, proximity sensors, light sensors or other devices for detecting a presence and location of one or more users (e.g., 80a, 80b). In embodiments, presence detector 70 is further configured to determine a distance d (e.g., d1, d2) of the one or more users from presence detector 70 and/or electronic display device 58).
Tuma and Abuelsaad are analogous art because both pertain to utilize the display system/method. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of image displaying taught by Tuma incorporate the teachings of Abuelsaad, and applying the display system taught by Abuelsaad to have a set-top box incorporating the display device and provide a non-image distance measuring sensor for determining the distance between a target user and the display screen. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Tuma according to the relied-upon teachings of Abuelsaad to obtain the invention as specified in claim.

Regarding claim 10, Tuma discloses a non-transitory computer readable storage device having computer readable instructions that when executed by computer Paragraph [0026], the present invention also relates to a program which, when running on a computer or when loaded onto a computer, causes the computer to perform the method as described above, and/or to a program storage medium on which the program is stored (in particular non-transitory)) to: 
generate a display image (Paragraph [0035], FIG. 2 shows a schematic block diagram of the system 1. The control unit 7 comprises an image generator 9; the image generator 9 generates images), the display image being displayed on the display device (Paragraph [0035], the image generator 9 generates images which are to be displayed by the monitor 2), wherein 
the display image is an image of the location (FIG. 3; paragraph [0041], the position determinator 8 determines that both monitors 2 and 3 can be seen by the person 10, who is for example a surgeon; paragraph [0044], the image generator 9 generates an image for a display device in accordance with the relative position between this display device and an object, such as for example a patient or an operating table. This relative position can also be determined by the position determinator 8. Information about the type and location of the surgery, with reference to the patient or operating table, is also optionally provided to the image generator 9, such that the images are also generated in accordance with this information. If a display device is for example positioned such that the surgeon can see the display device, then information relating to the actual surgery is displayed).
However, Tuma does not specifically discloses computer readable instructions that when executed by circuitry cause the circuitry to:
generate a display image based on a distance between a display device and a target user at a location and a size of a display screen in the display device, 
the distance between the target user and the display device is stored based on a current configuration of the display device and the target user or the distance is detected by a non-image distance measuring sensor, and 
an image quality of the display image is lowered as the distance becomes larger and the size of the display screen becomes smaller.
In additional, Leech discloses computer readable instructions that when executed by circuitry cause the circuitry (Paragraphs [0029]-[0030], The FIG. 2 example is a hardware configuration … same components (e.g., processor 201, ROM storage 202, display 206, etc.) … For example, the various components herein may be implemented using computing devices having components such as a processor executing computer-executable instructions stored on a computer-readable medium …The computer executable instructions may be stored on one or more computer readable media such as a hard disk, optical disk, removable storage media, solid state memory, RAM … In addition, the functionality may be embodied in whole or in part in firmware or hardware equivalents such as integrated circuits, field programmable gate arrays (FPGA), and the like) to:
generate a display image (Paragraph [0045], an image displayed on this display device …Several factors can affect a user's capacity to recognize detail or visually perceive an image displayed on a display device, including, but not limited to, the size of the display device, viewing distance, the transmission rate of the image(s), and resolution of the image(s) or content being displayed; paragraph [0046], FIGS. 7a-7d depict illustrated examples of how these various factors may affect a user's perception of image quality based on the images outputted for display within a display area (e.g., display device)) based on a distance between a display device and a target user at a location (FIG. 3 shows an example environment; paragraph [0033], the camera 304 may be integral to the display device 302.  For example, televisions, personal computers, laptop computers, tablet computers, smartphones, and others may contain cameras integrally formed within the display device; the camera 304 may be configured to capture a three-dimensional ("3D") image or 3D information of the users in the room 300. For example, the camera may be used to capture the depth of objects in the room to determine 3D structures or objects in space such as bodies or body parts; paragraph [0003], some aspects of this disclosure relate to determining a viewing distance between a user and a display area. Thus, the distance between the display and the user is determined based on the depth of objects) and a size of a display screen in the display device (Paragraph [0045], the native resolution of a display device represents the number of distinct pixels in each dimension that can be displayed on the display device), and 
an image quality of the display image is lowered (Paragraph [0046], FIGS. 7a-7d depict illustrated examples of how these various factors may affect a user's perception of image quality based on the images outputted for display within a display area (e.g., display device).  With regards to the size of a display area, keeping viewing distance and native resolution constant, as the size of the display area increases, the overall quality of the image being displayed to the user may decrease as the image is resized and appears increasingly pixilated, as the user can more clearly perceive the individual pixels of the image displayed within the display area) as the distance becomes larger (Paragraph [0049], in FIG. 7d, the user 701 is viewing the display device 702 from a farther viewing distance (a viewing distance greater than the example illustrated in FIG. 7c), thus lowering the probability that the content 712 displayed on the display device 702 appears pixilated or distorted to the user 701 (as illustrated by an image 716)) and the size of the display screen becomes smaller (Paragraph [0047], the size of the display device 702 is smaller than the size of the display device 705 illustrated in FIG. 7b; however, the native resolution for display devices 702 and 705 are the same.  When the content 710 is displayed on the display device 704, the visual appearance of the content 710 as displayed on the display device 705 is larger, more pixilated, and likely to be visually perceived by the user 701 as having a lower image quality due to the resizing that must occur).
	Tuma and Leech are analogous art because both pertain to utilize the method/system for image processing and displaying. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the image generation taught by Tuma incorporate the teachings of Leech, and applying the method of determining an image resource allocation for displaying content within a display area taught by Leech to determine a viewing distance between a user and a display area and the size of a display area; then generate and display an image within a display area based on the determined information. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Tuma according to the relied-upon teachings of Leech to obtain the invention as specified in claim.
However, the combination of Tuma in view of Leech does not specifically discloses the distance between the target user and the display device is stored based on a current configuration of the display device and the target user or the distance is detected by a non-image distance measuring sensor.
In the similar field of endeavor, Abuelsaad discloses (Abstract, systems and methods for optimizing resolution of an electronic display device are disclosed. A computer program product for optimizing display resolution of an electronic device includes a computer readable storage medium having program instructions embodied therewith. The program instructions are executable by a computing device to cause the computing device to: detect the presence of at least one user; determine an identity of the at least one user; obtain, from a user data storage module, personalized optimal resolution data of the at least one user; and adjust the resolution of the electronic device display based on the personalized optimal resolution data) the distance between the target user and the display device is stored based on a current configuration of the display device and the target user or the distance is detected by a non-image distance measuring sensor (Col 7, lines 8-33, FIG. 3 shows an exemplary resolution optimization system 72 comprising resolution optimization processor 50, an electronic display device 58 including a display 74, presence detector 70 … Presence detector 70 is depicted as a set-top box incorporating resolution optimization processor 50 and data storage module 71, with the set-top box being separate from but in communication with electronic display device 58 … Presence detector 70 includes at least one sensor 78, which may be comprised of one or more motion sensors, heat sensors, proximity sensors, light sensors or other devices for detecting a presence and location of one or more users (e.g., 80a, 80b). In embodiments, presence detector 70 is further configured to determine a distance d (e.g., d1, d2) of the one or more users from presence detector 70 and/or electronic display device 58. Thus, at least one sensor 78 is a non-image distance measuring sensor for determining the distance between user 80a and display 7).
Tuma and Abuelsaad are analogous art because both pertain to utilize the display system/method. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of image displaying taught by Tuma incorporate the teachings of Abuelsaad, and applying the display system taught by Abuelsaad to have a set-top box incorporating the display device and provide a non-image distance measuring sensor for determining the distance between a target user and the display screen. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Tuma according to the relied-upon teachings of Abuelsaad to obtain the invention as specified in claim.

Regarding claim 11, the combination of Tuma in view of Leech in view of Abuelsaad discloses everything claimed as applied above (see claim 10), and Tuma discloses wherein the circuitry further is to output the display image to an auxiliary display screen (Paragraph [0003], at least one display device, such as a monitor or a screen, for displaying information which aids the surgeon during surgery. Some of these systems comprise two display devices; FIG. 2; paragraph [0035], the image generator 9 generates images which are to be displayed by the monitor 3; FIG. 4; paragraph [0045], while the monitor 3 is facing a person 11 … the image generator 9 decides to display the same image, i.e. a duplicated image, on both the monitors 2 and 3), separate and spaced apart from the display screen (FIG. 1; paragraph [0034], the system 1 comprises two monitors 2 and 3 as example embodiments of display devices. The monitor 2 is attached to a base 4 via an arm 5 which is used as an adjustable mounting. The monitor 3 is attached to the base 4 via an arm 6 which is used as an adjustable mounting).

Regarding claim 12, the combination of Tuma in view of Leech in view of Abuelsaad discloses everything claimed as applied above (see claim 11).
However, Tuma does not specifically discloses wherein the circuitry further is to determine an auxiliary image quality of the auxiliary display screen based on a distance between the target user and the auxiliary display screen and a size of the auxiliary display screen.
	In additional, Leech discloses wherein the circuitry further is to determine an auxiliary image quality of the auxiliary display screen (Paragraph [0045], an image displayed on this display device …Several factors can affect a user's capacity to recognize detail or visually perceive an image displayed on a display device, including, but not limited to, the size of the display device, viewing distance, the transmission rate of the image(s), and resolution of the image(s) or content being displayed; paragraph [0046], FIGS. 7a-7d depict illustrated examples of how these various factors may affect a user's perception of image quality based on the images outputted for display within a display area (e.g., display device)) based on a distance between the target user and the auxiliary display screen (FIG. 3 shows an example environment; paragraph [0033], the camera 304 may be integral to the display device 302.  For example, televisions, personal computers, laptop computers, tablet computers, smartphones, and others may contain cameras integrally formed within the display device; the camera 304 may be configured to capture a three-dimensional ("3D") image or 3D information of the users in the room 300. For example, the camera may be used to capture the depth of objects in the room to determine 3D structures or objects in space such as bodies or body parts; paragraph [0003], some aspects of this disclosure relate to determining a viewing distance between a user and a display area. Thus, the distance between the display and the user is determined based on the depth of objects) and a size of the auxiliary display screen (Paragraph [0045], the native resolution of a display device represents the number of distinct pixels in each dimension that can be displayed on the display device).
	Tuma and Leech are analogous art because both pertain to utilize the method/system for image processing and displaying. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the image generation taught by Tuma incorporate the teachings of Leech, and applying the method of determining an image resource allocation for displaying content within a display area taught by Leech to determine a viewing distance between a user and a display area and the size of a display area; then generate and display an image within a display area based on the determined information. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Tuma according to the relied-upon teachings of Leech to obtain the invention as specified in claim.

Regarding claim 13, the combination of Tuma in view of Leech in view of Abuelsaad discloses everything claimed as applied above (see claim 1), and Tuma discloses wherein the image processor is further configured to output the display image to an auxiliary display screen (FIG. 2; paragraph [0035], the image generator 9 generates images which are to be displayed by the monitor 3; FIG. 4; paragraph [0045], while the monitor 3 is facing a person 11 … the image generator 9 decides to display the same image, i.e. a duplicated image, on both the monitors 2 and 3), separate and spaced apart from the display screen (FIG. 1; paragraph [0034], the system 1 comprises two monitors 2 and 3 as example embodiments of display devices. The monitor 2 is attached to a base 4 via an arm 5 which is used as an adjustable mounting. The monitor 3 is attached to the base 4 via an arm 6 which is used as an adjustable mounting).

Regarding claim 14, the combination of Tuma in view of Leech in view of Abuelsaad discloses everything claimed as applied above (see claim 13).
However, Tuma does not specifically discloses wherein the image processor is further configured to determine an auxiliary image quality of the auxiliary display screen based on a distance between the target user and the auxiliary display screen and a size of the auxiliary display screen.
	In additional, Leech discloses wherein the image processor is further configured to determine an auxiliary image quality of the auxiliary display screen (Paragraph [0045], an image displayed on this display device …Several factors can affect a user's capacity to recognize detail or visually perceive an image displayed on a display device, including, but not limited to, the size of the display device, viewing distance, the transmission rate of the image(s), and resolution of the image(s) or content being displayed; paragraph [0046], FIGS. 7a-7d depict illustrated examples of how these various factors may affect a user's perception of image quality based on the images outputted for display within a display area (e.g., display device)) based on a distance between the target user and the auxiliary display screen (FIG. 3 shows an example environment; paragraph [0033], the camera 304 may be integral to the display device 302.  For example, televisions, personal computers, laptop computers, tablet computers, smartphones, and others may contain cameras integrally formed within the display device; the camera 304 may be configured to capture a three-dimensional ("3D") image or 3D information of the users in the room 300. For example, the camera may be used to capture the depth of objects in the room to determine 3D structures or objects in space such as bodies or body parts; paragraph [0003], some aspects of this disclosure relate to determining a viewing distance between a user and a display area. Thus, the distance between the display and the user is determined based on the depth of objects) and a size of the auxiliary display screen (Paragraph [0045], the native resolution of a display device represents the number of distinct pixels in each dimension that can be displayed on the display device).
	Tuma and Leech are analogous art because both pertain to utilize the method/system for image processing and displaying. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the image generation taught by Tuma incorporate the teachings of Leech, and applying the method of determining an image resource allocation for displaying content within a display area taught by Leech to determine a viewing distance between a user and a display area and the size of a display area; then generate and display an image within a display area based on the determined information. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Tuma according to the relied-upon teachings of Leech to obtain the invention as specified in claim.

	Regarding claim 15, Tuma discloses a medical observation system comprising: 
the medical image processing device according to claim 13 (the combination of Tuma in view of Leech in view of Abuelsaad discloses claim 13, see claim 13); 
a display device (FIG. 2; monitor 2) configured to display the display image generated by the medical image processing device (Paragraph [0035], the image generator 9 generates images which are to be displayed by the monitor 2), the display device including the sensor (Paragraph [0017], the system comprises a camera which is attached to a display device); and 
an auxiliary display device having the auxiliary display screen (Paragraph [0003], at least one display device, such as a monitor or a screen, for displaying information which aids the surgeon during surgery. Some of these systems comprise two display devices; FIG. 2; paragraph [0035], the image generator 9 generates images which are to be displayed by the monitor 3; FIG. 4; paragraph [0045], while the monitor 3 is facing a person 11 … the image generator 9 decides to display the same image, i.e. a duplicated image, on both the monitors 2 and 3), separate and spaced apart from the display device (FIG. 1; paragraph [0034], the system 1 comprises two monitors 2 and 3 as example embodiments of display devices. The monitor 2 is attached to a base 4 via an arm 5 which is used as an adjustable mounting. The monitor 3 is attached to the base 4 via an arm 6 which is used as an adjustable mounting).

Regarding claim 16, the combination of Tuma in view of Leech in view of Abuelsaad discloses everything claimed as applied above (see claim 15), and Tuma discloses wherein a distance between the display device and the auxiliary display device is set in advance (FIG. 1; paragraph [0043], the previously described distribution across the two monitors 2 and 3 is maintained as long as the distance between the monitors 2 and 3 is above a predefined threshold value, such as for example 5 cm).

Regarding claim 17, the combination of Tuma in view of Leech in view of Abuelsaad discloses everything claimed as applied above (see claim 9), and Tuma discloses further comprising outputting the display image to an auxiliary display screen , (Paragraph [0003], at least one display device, such as a monitor or a screen, for displaying information which aids the surgeon during surgery. Some of these systems comprise two display devices; FIG. 2; paragraph [0035], the image generator 9 generates images which are to be displayed by the monitor 3; FIG. 4; paragraph [0045], while the monitor 3 is facing a person 11 … the image generator 9 decides to display the same image, i.e. a duplicated image, on both the monitors 2 and 3) separate and spaced apart from the display screen (FIG. 1; paragraph [0034], the system 1 comprises two monitors 2 and 3 as example embodiments of display devices. The monitor 2 is attached to a base 4 via an arm 5 which is used as an adjustable mounting. The monitor 3 is attached to the base 4 via an arm 6 which is used as an adjustable mounting).

Regarding claim 18, the combination of Tuma in view of Leech in view of Abuelsaad discloses everything claimed as applied above (see claim 17).
However, Tuma does not specifically discloses further comprising an auxiliary image quality of the auxiliary display screen based on a distance between the target user and the auxiliary display screen and a size of the auxiliary display screen.
In additional, Leech discloses further comprising an auxiliary image quality of the auxiliary display screen (Paragraph [0045], an image displayed on this display device …Several factors can affect a user's capacity to recognize detail or visually perceive an image displayed on a display device, including, but not limited to, the size of the display device, viewing distance, the transmission rate of the image(s), and resolution of the image(s) or content being displayed; paragraph [0046], FIGS. 7a-7d depict illustrated examples of how these various factors may affect a user's perception of image quality based on the images outputted for display within a display area (e.g., display device)) based on a distance between the target user and the auxiliary display screen (FIG. 3 shows an example environment; paragraph [0033], the camera 304 may be integral to the display device 302.  For example, televisions, personal computers, laptop computers, tablet computers, smartphones, and others may contain cameras integrally formed within the display device; the camera 304 may be configured to capture a three-dimensional ("3D") image or 3D information of the users in the room 300. For example, the camera may be used to capture the depth of objects in the room to determine 3D structures or objects in space such as bodies or body parts; paragraph [0003], some aspects of this disclosure relate to determining a viewing distance between a user and a display area. Thus, the distance between the display and the user is determined based on the depth of objects) and a size of the auxiliary display screen (Paragraph [0045], the native resolution of a display device represents the number of distinct pixels in each dimension that can be displayed on the display device).
	Tuma and Leech are analogous art because both pertain to utilize the method/system for image processing and displaying. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the image generation taught by Tuma incorporate the teachings of Leech, and applying the method of determining an image resource allocation for displaying content within a display area taught by Leech to determine a viewing distance between a user and a display area and the size of a display area; then generate and display an image within a display area based on the determined information. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Tuma according to the relied-upon teachings of Leech to obtain the invention as specified in claim.

Regarding claim 19, the combination of Tuma in view of Leech in view of Abuelsaad discloses everything claimed as applied above (see claim 17), and Tuma discloses further comprising setting a distance between the display screen and the auxiliary display screen in advance (FIG. 1; paragraph [0043], the previously described distribution across the two monitors 2 and 3 is maintained as long as the distance between the monitors 2 and 3 is above a predefined threshold value, such as for example 5 cm).

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tuma et al (U.S. Patent Application Publication 2017/0143443 A1) in view of Leech et al (U.S. Patent Application Publication 2015/0264299 A1) in view of Abuelsaad et al (U.S. Patent No. 9, 569, 815 B1) in view of Gibraltar et al (U.S. Patent Application Publication 2007/0195112 A1).

	Regarding claim 2, the combination of Tuma in view of Leech in view of Abuelsaad discloses everything claimed as applied above (see claim 1).
	However, Tuma does not specifically disclose wherein the image processor is configured to: 
calculate optimum number of pixels based on the 15distance and limiting resolution of a human eye; 
calculate number of output pixels based on the optimum number of pixels and the size of the display screen; and generate the display image based on the number of output pixels.  
In the similar field of endeavor, Gibraltar discloses (Abstract, a combined-resolution display system including a surface for displaying images …) wherein the image processor is configured to: 
calculate optimum number of pixels based on the 15distance and limiting resolution of a human eye (Paragraph [0002], it is known that current workstation format displays used for computer work and other related applications are limited to relatively low resolutions, expressed by a total pixel count, currently ranging from about less than 1 to about 2 Megapixels.  The limiting resolution capability of the human eye at a viewing distance of approximately 45 cm for a standard work format, such as 17 and 19-inch display formats, for example, is far in excess of such display resolutions by approximately an order of magnitude); 
calculate number of output pixels based on the optimum number of pixels and the size of the display screen (FIG. 1; paragraph [0023], the display resolution of image 4, typically that of a "low resolution" image, corresponds to a pixel count of less than 1 to about 2 Megapixels at a viewing distance of approximately 45 cm for a typical 17 and 19-inch display format); and 
generate the display image based on the number of output pixels (Paragraph [0023], image 4 is typically displayed by a display device based on the pixel count).  
Tuma and Gibraltar are analogous art because both pertain to utilize the display system/method. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of image displaying taught by Tuma incorporate the teachings of Gibraltar, and applying the display system taught by Gibraltar to provide the limiting resolution of the human eye at a viewing distance and use them to calculate the output pixels of the display screen for generating and displaying the image. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Tuma according to the relied-upon teachings of Gibraltar to obtain the invention as specified in claim.

	Regarding claim 4, the combination of Tuma in view of Leech in view of Abuelsaad in view of Gibraltar discloses everything claimed as applied above (see claim 2).
However, Tuma does not specifically disclose wherein the image processor is further configured to calculate the distance between the display device and the target user based on information on a distance obtained by the distance output by the sensor.
In the similar field of endeavor, Abuelsaad discloses (Abstract, systems and methods for optimizing resolution of an electronic display device are disclosed. A computer program product for optimizing display resolution of an electronic device includes a computer readable storage medium having program instructions embodied therewith. The program instructions are executable by a computing device to cause the computing device to: detect the presence of at least one user; determine an identity of the at least one user; obtain, from a user data storage module, personalized optimal resolution data of the at least one user; and adjust the resolution of the electronic device display based on the personalized optimal resolution data) wherein the image processor (Col 5, lines 18-24, FIG. 1 shows a computer system. The system includes processor 16) is further configured to calculate the distance between the display device and the target user based on information on a distance obtained by the distance output by the sensor Col 7, lines 8-33, FIG. 3 shows an exemplary resolution optimization system 72 comprising resolution optimization processor 50, an electronic display device 58 including a display 74, presence detector 70 … Presence detector 70 is depicted as a set-top box incorporating resolution optimization processor 50 and data storage module 71, with the set-top box being separate from but in communication with electronic display device 58 … Presence detector 70 includes at least one sensor 78, which may be comprised of one or more motion sensors, heat sensors, proximity sensors, light sensors or other devices for detecting a presence and location of one or more users (e.g., 80a, 80b). In embodiments, presence detector 70 is further configured to determine a distance d (e.g., d1, d2) of the one or more users from presence detector 70 and/or electronic display device 58).
Tuma and Abuelsaad are analogous art because both pertain to utilize the display system/method. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of image displaying d taught by Tuma incorporate the teachings of Abuelsaad, and applying the display system taught by Abuelsaad to have a set-top box incorporating the display device and provide a non-image distance measuring sensor for determining the distance between a target user and the display screen. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Tuma according to the relied-upon teachings of Abuelsaad to obtain the invention as specified in claim.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tuma et al (U.S. Patent Application Publication 2017/0143443 A1) in view of Leech et al (U.S. Patent Application Publication 2015/0264299 A1) in view of Abuelsaad et al (U.S. Patent No. 9, 569, 815 B1) in view of Arneson et al (U.S. Patent Application Publication 2011/0004059 A1).

	Regarding claim 7, the combination of Tuma in view of Leech in view of Abuelsaad discloses everything claimed as applied above (see claim 1).
	However, Tuma does not specifically discloses wherein among the plurality of display devices, a 25display device installed at a position far from the target user38Attorney Docket No. 15405US01 transmits and receives a signal by wireless communication with the medical image processing device.
In the similar field of endeavor, Arneson discloses wherein among the plurality of display devices (Paragraph [0104], FIG. 8 depicts a system 800 for displaying a plurality of different aspects of images captured by an ingestible scanning capsule), a 25display device installed at a position far from the target user 38Attorney Docket No. 15405US01(Paragraph [0104], an operator, 810 … slave 843 has own computing processor and directly attached monitor displaying aspect 833) transmits and receives a signal by wireless communication (Paragraph [0104], control from the host to slaves occurs across network 802 through network connections 851, 852, and 853.  These network connections can be, industry standard connections, such as, for example, Wireless) with the medical image processing device (Paragraph [0104], host computer 841 also directs slave computers 842 and 843).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Tuma to incorporate the teachings of Arneson, and applying the image display system taught Arneson to have multiple monitors and provide the capability for generating and displaying the image on each of the display device based on each distance between each of the display devices and the 20target and a size of a display screen of each of the display devices in order to obtain the invention as specified in claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786. The examiner can normally be reached Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XILIN GUO/Primary Examiner, Art Unit 2616